Exhibit 10.1

 [ex10-1_001.jpg]

 

May 6, 2020

 

Trent M. Meyerhoefer

2944 Winthrop Road

Shaker Heights, Ohio 44120

 

Dear Trent:

 

This letter agreement (this “Agreement”) sets forth our mutual agreement
concerning your separation from Ranpak Holdings Corp. and Ranpak Corp. (together
with their subsidiaries, the “Company”).

 

1.Termination. Effective as of May 15, 2020 (the “Effective Date”), your
employment with the Company will terminate in all capacities, including your
role as Senior Vice-President & Chief Financial Officer, and all other officer
positions, committee memberships, directorships and other positions that you
hold with the Company. In addition, you agree that on and after the Effective
Date, you will not represent yourself as being an employee, officer, director,
agent or representative of the Company for any purpose.

 

2.Severance Benefits. Subject to your execution of and compliance with your
obligations under this Agreement and in consideration of the covenants
incorporated herein and the waiver and release set forth below, and provided
that you do not revoke this Agreement in accordance with Section 10(e), the
Company will provide you with the following severance benefits and payments
following the Effective Date:

 

(a)       Base Salary. The Company will continue to pay you your base salary (at
the current annual rate of $368,680 for a period of twelve (12) months
commencing on the Effective Date), payable in accordance with the Company’s
regular payroll practices; provided that no payments shall be made until the
first regular payroll period that is at least sixty (60) days after the
Effective Date (the “First Payment Date”); provided, further, that any payments
that would have been paid during the 60-day period following the Effective Date
will instead be made on the First Payment Date;

 

(b)       2020 Earned Bonus. No later than March 15, 2021, the Company shall pay
you an amount equal to the product of 0.3726,1 times your 2020 Earned Bonus. For
purposes of this Agreement, the term “2020 Earned Bonus” shall mean a percentage
from 0% to 200% of $221,208, which percentage shall be determined in accordance
with the Company’s 2020 Adjusted EBITDA as set forth on Annex A, where the 2020
Adjusted EBITDA Goal is $94.6 million;

 

 

 



1 Calculated per Effective Date. 

 



Page 1 of 9

 



 

(c)       COBRA. Provided that you elect coverage under the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for
yourself and your family under the Company’s group health plan in which you were
participating as of immediately prior to the Effective Date, the Company shall
make the employer portion of any COBRA continuation premium payments for you and
your dependents for the six (6) month period following the Effective Date, or if
earlier, until you are eligible to be covered under another substantially
equivalent medical insurance plan by a subsequent employer.

 

(d)       Equity Awards. Subject to your continued compliance with this
Agreement and Section 3 of the Severance and Non-Competition Agreement, executed
on or about April 7, 2019, by and between you and the Company (the “Severance
Agreement”):

 

(i)       With respect to the Restricted Stock Units (“RSUs”) awarded to you
pursuant to the Restricted Stock Unit Award Agreement, dated June 3, 2019, by
and between you and the Company, (A) 11,259 RSUs vested on January 1, 2020, and
were settled prior to the Effective Date, and (B) 22,518 RSUs shall vest on the
Effective Date and be settled as soon as reasonably practicable (but not later
than 60 days) following the Effective Date; and

 

(ii)       With respect to the RSUs awarded to you by the Board of Directors on
March 3, 2020, and evidenced by the Restricted Stock Unit Award Agreement, dated
the Effective Date, by and between you and the Company (the “2020 RSU
Agreement”), (A) 12,282 RSUs vested on March 3, 2020, and were settled prior to
the Effective Date, (B) 4,576 RSUs shall vest on the Effective Date and be
settled as soon as reasonably practicable (but not later than 60 days) following
the Effective Date, and (C) all other RSUs awarded to you pursuant to the 2020
RSU Agreement shall be forfeited for no consideration as of the Effective Date.

 

(e)       Except as otherwise set forth in Section 2(d), all other PRSUs and
other equity awards granted to you under the Ranpak Holdings Corp. 2019 Omnibus
Incentive Plan will be forfeited for no consideration as of the Effective Date.

 

(f)       Directors and Officers Insurance. You shall be accorded no less
favorable indemnification and directors’ and officers’ insurance rights and
benefits than those accorded to other former directors and officers of the
Company in accordance with the Company’s certificate of incorporation, bylaws
and director and officer insurance policy, as in effect from time to time.

 



Page 2 of 9

 

 

(g)       Consulting. If you are asked to provide consulting services to the
Company after the Effective Date, the Company will pay directly or reimburse all
reasonable expenses you incur in connection with providing such services. The
terms of such services will be subject to separate agreement, provided that you
and the Company agree that your employment separation is a separation from
service for purposes of Section 409A of the Internal Revenue Code and do not
intend to enter in to any consulting agreement that is inconsistent with that
treatment.

 

3.No Other Compensation or Benefits. Except as otherwise specifically provided
herein, in any qualified retirement or welfare benefit plan sponsored by the
Company, or as required by COBRA or other applicable law, you will not be
entitled to any compensation or benefits or to participate in any past, present
or future employee benefit programs or arrangements of the Company on or after
the Effective Date. For the avoidance of doubt, and without limiting the
foregoing sentence, you and the Company acknowledge and agree that you are not,
and will not be, entitled to any earned, discretionary, or other cash or other
bonus for fiscal year 2019 (including any “Earned Bonus,” as defined in the
Severance Agreement), except to the extent already paid to you prior to the
Effective Date.

 

4.Covenants and Agreements. Subject to Section 6, your covenants and agreements
set forth in the Severance Agreement will remain in full force and effect.

 

5.Return of Property. No later than the last day of your employment with the
Company (or by such earlier date requested by the Company), you will deliver to
the Company (or, if requested by the Company, destroy) all property made
available to you in connection with your employment by the Company, including,
without limitation, any and all records, manuals, customer lists, notebooks,
cellphones, electronic devices, computers, computer programs, credit cards, and
files, papers, electronically stored information and documents kept or made by
you in connection with your employment.

 

6.Employee Protections. You have the right under federal law to certain
protections for cooperating with or reporting legal violations to the Securities
and Exchange Commission (the “SEC”) and/or its Office of the Whistleblower, as
well as certain other governmental entities and self-regulatory organizations.
As such, nothing in this Agreement or otherwise prohibits or limits you from
disclosing this Agreement or the Severance Agreement to, or from cooperating
with or reporting violations to or initiating communications with, the SEC or
any other such governmental entity or self-regulatory organization, and you may
do so without notifying the Company. The Company may not retaliate against you
for any of these activities, and nothing in this Agreement or otherwise requires
you to waive any monetary award or other payment that you might become entitled
to from the SEC or any other governmental entity or self-regulatory
organization. Moreover, nothing in this Agreement or otherwise prohibits you
from notifying the Company that you are going to make a report or disclosure to
law enforcement. Notwithstanding anything to the contrary in this Agreement or
otherwise, as provided for in the Defend Trade Secrets Act of 2016 (18 U.S.C. §
1833(b)), you will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (a) is made (i)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Without limiting the foregoing, if you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the trade secret to your attorney and use the trade secret information
in the court proceeding, if you (x) file any document containing the trade
secret under seal, and (y) do not disclose the trade secret, except pursuant to
court order.

 



Page 3 of 9

 

 

7.Release.

 

(a)       General Release. In consideration of the Company’s obligations under
this Agreement and for other valuable consideration, you hereby release and
forever discharge the Company and its direct or indirect shareholders, officers,
employees, directors and agents (collectively, the “Released Parties”) from any
and all claims, actions and causes of action (collectively, “Claims”),
including, without limitation, any Claims arising under (A) the Sarbanes-Oxley
Act of 2002, 18 U.S.C. § 1514; Sections 748(h)(i), 922(h)(i) and 1057 of the
Dodd-Frank Wall Street and Consumer Protection Act (the “Dodd Frank Act”), 7
U.S.C. § 26(h), 15 U.S.C. § 78u-6(h)(i) and 12 U.S.C. § 5567(a) but excluding
from this release any right you may have to receive a monetary award from the
SEC as an SEC Whistleblower, pursuant to the bounty provision under Section
922(a)-(g) of the Dodd Frank Act, 7 U.S.C. Sec. 26(a)-(g), or directly from any
other federal or state agency pursuant to a similar program, or (B) any
applicable federal, state, local or foreign law, that you may have, or in the
future may possess arising out of (x) your employment relationship with and
service as a director, employee, officer or manager of the Company or any of its
predecessors, and the termination of such relationship or service, or (y) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof; provided, however, that the release set forth in
this Section 7(a) will not apply to (i) the obligations of the Company under
this Agreement and (ii) the obligations of the Company to continue to provide
director and officer indemnification to you as provided in the governing
documents of the Company. You further agree that the payments and benefits
described in this Agreement will be in full satisfaction of any and all claims
for payments or benefits, whether express or implied, that you may have against
the Company arising out of your employment relationship, your service as a
director, employee, officer or manager of the Company and the termination
thereof. The provision of the payments and benefits described in this Agreement
will not be deemed an admission of liability or wrongdoing by the Company. This
Section 7(a) does not apply to any Claims that you may have as of the date you
sign this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). Claims arising under ADEA are addressed in Section 7(b) of
this Agreement.

 



Page 4 of 9

 

 

(b)       Specific Release of ADEA Claims. In consideration of the payments and
benefits provided to you under this Agreement, you hereby release and forever
discharge the Company its direct or indirect shareholders, officers, employees,
directors and agents from any and all Claims that you may have as of the date
you sign this Agreement arising under ADEA. By signing this Agreement, you
hereby acknowledge and confirm the following: (i) you were advised by the
Company in connection with your termination to consult with an attorney of your
choice prior to signing this Agreement and to have such attorney explain to you
the terms of this Agreement, including, without limitation, the terms relating
to your release of claims arising under ADEA; (ii) you have been given a period
of not fewer than 21 days to consider the terms of this Agreement and to consult
with an attorney of your choosing with respect thereto; and (iii) you are
providing the release and discharge set forth in this Section 7(b) only in
exchange for consideration in addition to anything of value to which you are
already entitled.

 

(c)       Representation. Subject to Section 6 hereof, you hereby represent that
you have not instituted, assisted or otherwise participated in connection with,
any action, complaint, claim, charge, grievance, arbitration, lawsuit or
administrative agency proceeding, or action at law or otherwise against the
Company or any of their respective shareholders, officers, employees, directors,
shareholders or agents.

 

8.Non-Disparagement. Following the Effective Date (i) you agree that you will
not make, or cause or assist any other person or entity to make, any statement
or other communication to any third party person or entity or to any general
public media in any form which impugns or attacks, or is otherwise critical of,
the reputation, business or character of the Company or its subsidiaries or any
of their respective directors, officers, shareholders or employees, and (ii) the
Company agrees that it will direct its directors and officers to not make, and
not to cause or assist any other third party person or entity or to any general
public media in any form which impugns or attacks, or otherwise critical of,
your reputation, business or character.

 

9.Cessation of Payments. In the event that you (a) file any charge, claim,
demand, action or arbitration with regard to your employment, compensation or
termination of employment under any federal, state, local or foreign law, or an
arbitration under any industry regulatory entity, except in either case for a
claim for breach of this Agreement or failure to honor the obligations set forth
herein or (b) breach any of the covenants contained in or incorporated into this
Agreement or the Severance Agreement, the Company will be entitled to
immediately cease making any payments or providing any benefits due pursuant to
Section 2 of this Agreement.

 



Page 5 of 9

 

 

10.Miscellaneous.

 

(a)       Entire Agreement. This Agreement and the Severance Agreement set forth
the entire agreement and understanding of the parties hereto with respect to the
matters covered hereby and supersede and replace any express or implied prior
agreement with respect to the matters covered hereby which you may have had with
the Company. This Agreement may be amended only by a written document signed by
the parties hereto.

 

(b)       Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Ohio (determined without regard to the
choice of law provisions thereof).

 

(c)       Withholding. All payments under this Agreement will be reduced by any
applicable withholding taxes or other amounts required to be withheld by law or
contract.

 

(d)       Voluntary Assent. You affirm that you have read this Agreement, and
understand all of its terms, including the full and final release of claims set
forth in Section 7. You further acknowledge that you have voluntarily entered
into this Agreement; that you have not relied upon any representation or
statement, written or oral, not set forth in this Agreement; that the only
consideration for signing this Agreement is as set forth herein; and that this
document gives you the opportunity and encourages you to have this Agreement
reviewed by your attorney and/or tax advisor.

  

(e)       Revocation. This Agreement may be revoked by you within the seven-day
period commencing on the date you sign this Agreement (the “Revocation Period”).
In the event of any such revocation by you, all obligations of the Company and
you under this Agreement will terminate and be of no further force and effect as
of the date of such revocation. No such revocation by you will be effective
unless it is in writing and signed by you and received by the Company prior to
the expiration of the Revocation Period.

 

(f)       Waiver. The failure of either party to this Agreement to enforce any
of its terms, provisions or covenants will not be construed as a waiver of the
same or of the right of such party to enforce the same. Waiver by either party
hereto of any breach or default by the other party of any term or provision of
this Agreement will not operate as a waiver of any other breach or default.

 

(g)       Severability. In the event that any provision of this Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this Agreement will not in any way be
affected or impaired thereby.

 



Page 6 of 9

 

 

(h)       Section 409A. If any provision of this Agreement contravenes Section
409A of the Code, the regulations promulgated thereunder or any related guidance
issued by the U.S. Treasury Department, the Company may reform this Agreement or
any provision hereof to maintain to the maximum extent practicable the original
intent of the provision without violating the provisions of Section 409A of the
Code.

 

(i)       Counterparts. This Agreement may be executed in one or more
counterparts, which together will constitute one and the same agreement.

 

(j)       Notices. Every notice or other communication relating to this
Agreement will be in writing, and will be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided that, unless and until some other address be so designated,
all notices and communications by you to the Company will be mailed or delivered
to the Company at its principal executive office, and all notices and
communications by the Company to you may be given to you personally or may be
mailed to you at your last known address, as reflected in the Company’s records.
Any notice so addressed will be deemed to be given or received (i) if delivered
by hand, on the date of such delivery, (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing, and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

 

[Remainder of page left blank intentionally]

 





Page 7 of 9

 



  RANPAK HOLDINGS CORP.       By: /s/ Omar Asali     Name: Omar Asali    
Title:    Chairman and CEO         RANPAK CORP.       By: /s/ Omar Asali    
Name: Omar Asali     Title:    President and CEO

 

I HEREBY ACKNOWLEDGE THAT I HAVE READ THIS AGREEMENT, THAT I FULLY KNOW,
UNDERSTAND AND APPRECIATE ITS CONTENTS, AND THAT I HEREBY ENTER INTO THIS
AGREEMENT VOLUNTARILY AND OF YOUR OWN FREE WILL.

 

ACCEPTED AND AGREED:       /s/ Trent M. Meyerhoefer    Trent M. Meyerhoefer    
  Date: May 6, 2020   

 



Page 8 of 9

 

 

ANNEX A

 

2020 Cash Bonus Payout Metric



2020 Adj. EBITDA
($) 2020 Adj. EBITDA
(% of Target)   Cash Payout
(% of Target) $87.0 & less 92.0% & less   0.0% $88.0 93.0%   15.0% $88.9 94.0%  
25.0% $89.9 95.0%   37.5% $90.8 96.0%   50.0% $91.8 97.0%   60.0% $92.7 98.0%  
70.0% $93.7 99.0%   80.0% $94.6 100.0%   100.0% $95.5 101%   110% $96.5 102%  
120% $97.4 103%   130% $98.4 104%   140% $99.3 105%   150% $100.3 106%   160%
$101.2 107%   170% $102.2 108%   180% $103.1 109%   190% $104.1 & above 110% &
above   200%

 

 



Page 9 of 9

 

